COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Terrell William Proctor dba T. W. Proctor and Associates and
                            PRECO v. Quality Signs, Inc.

Appellate case number:      01-15-00861-CV

Trial court case number:    2013-38503

Trial court:                80th District Court of Harris County

       The brief of appellee, Quality Signs, Inc., initially was due to be filed in this Court
on October 6, 2016. See TEX. R. APP. P. 38.6(b). After we granted appellee’s second
motion for an extension of time, appellee’s brief was due on February 3, 2017, with no
further extensions. See id. 38.6(d). Appellee has filed a third motion for an extension of
time, requesting an additional thirty days to file its brief. The motion is granted.
Appellee’s brief is due to be filed with this Court no later than MONDAY, MARCH
6, 2017. No further extensions will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Russell LLoyd
                    Acting individually        Acting for the Court

Date: February14, 2017